Citation Nr: 0119735	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for bronchial asthma as 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND

The appellant served on active duty from March 1971 to 
December 1972, and from November 1973 to July 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the claims for 
service connection for nicotine dependence and bronchial 
asthma as secondary to nicotine dependence on the basis that 
the claims were not well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).

However, during the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

We note that, in this case, the appellant is incarcerated at 
the Arkansas Department of Corrections.  He testified in May 
2001 that he has been incarcerated at this facility for the 
past 23 years.  The appellant is advised that the VA does not 
have the authority under 38 U.S.C.A. § 5711 (West 1991) to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility.  However, the Court has 
cautioned "those who adjudicate claims of incarcerated 
veterans to be certain that they tailor their assistance to 
the peculiar circumstances of confinement.  Such individuals 
are entitled to the same care and consideration given to 
their fellow veterans."  See Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991); Bolton v. Brown, 8 Vet.App. 185, 191 (1995).  
VA's duty to assist an incarcerated veteran extends to 
arranging for an adequate evaluation within the prison 
facility, or if unable to do so, having him examined by a 
fee-basis physician or requiring a VA physician to examine 
him.  See Bolton, 8 Vet. App. at 191.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should request service 
medical records and all post service treatment records.  The 
RO should also schedule the appellant for an examination to 
ascertain whether nicotine dependence began in service, and 
resulting tobacco use led to bronchial asthma.  See VA O.G.C. 
Prec. Op. No. 19-97 (May 13, 1997).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the appellant's 
service medical records.

3.  The appellant should be asked to 
provide a list with names and addresses of 
all medical care providers who have 
treated him for any respiratory disorder 
or for the claimed nicotine dependence 
since service discharge.  After securing 
the necessary authorization, where 
necessary, the RO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder and, in particular, those 
records from the Arkansas Department of 
Corrections dated prior to 1994.

4.  The RO should schedule the appellant 
for examination(s) to ascertain (1) 
whether he meets the diagnostic criteria 
for nicotine dependence that was incurred 
or aggravated during active military 
service; and (2) if so, whether the 
resulting tobacco use led to bronchial 
asthma.  The claims folder must be made 
available to the examiner(s) for review.  
A complete rational for all opinions 
expressed must be provided.  If 
examination cannot be accomplished due to 
the veteran's incarceration, the RO should 
document the efforts made to schedule the 
examination(s) and the reason(s) why 
examination was not performed.

5.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




